EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-20 comprise a “(Withdrawn)” claim status.
Amend the claim status of claims 11-20 to read “(Cancelled).”


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A dispensing system comprising: a product dispenser comprising:
a housing comprising (i) a primary roll holder configured to hold a first roll and (ii) a stub roll holder configured to hold the first roll as a second roll when an amount remaining of the first roll is in a threshold range;
a dispensing mechanism coupled to the housing and configured to dispense from the stub roll holder until the second roll is depleted and thereafter dispense from a new first roll in the primary roll holder;
a low product alert detector configured to generate a low product alert in response to determining that an amount of the first roll, in the primary roll holder, remaining is in a threshold range;
a dispenser counter configured to count a number of combined dispenses of the first and second rolls; and
a data communication device configured to transmit the number of combined dispenses according to a reporting schedule and the low product alert; and
a data processing system, remote to the product dispenser, configured to:
receive the number of combined dispenses from the data communication device;
determine available dispenses of the second roll based on the number of combined dispenses and a maximum number of dispenses of the first roll;
determine an expected depletion date of the first and second rolls based on the number of combined dispenses, the available dispenses of the second roll and the 
wherein the data processing system is configured to change the reporting schedule based on at least one of the estimated dispensing profile and the expected depletion date, and the data communication device is configured to receive the changed reporting schedule from the data processing device and to transmit the number of combined dispenses according to the changed reporting schedule wherein the number of combined dispenses are transmitted periodically according to the changed reporting schedule and the transmission of the low product alert is transmitted asynchronously…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A dispensing system comprising: 
a product dispenser comprising:
a housing comprising (i) a primary roll holder configured to hold a first roll and (ii) a stub roll holder configured to hold the first roll as a second roll when an amount remaining of the first roll is in a threshold range;

a dispenser counter configured to count a number of combined dispenses of the first and second rolls; and
a data communication device configured to transmit the number of combined dispenses according to a reporting schedule; and
a data processing system, remote from the product dispenser, configured to:
receive the number of combined dispenses from the data communication device; determine available dispenses of the second roll based on the number of combined dispenses and a maximum number of dispenses of the first roll;
determine an expected depletion date of the first and second rolls; and wherein the data processing system is configured to change the reporting schedule based on the expected depletion date, and the data communication device is configured to receive the changed reporting schedule from the data processing device and to transmit according to the changed reporting schedule, wherein the data communication device is configured to transmit the number of combined dispenses at least once according to the reporting schedule and at least once according to the changed reporting schedule…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651